                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF WISCONSIN


DERRICK D. MCGREGORY, SR.,

                         Plaintiff,

            v.                                       Case No. 2:18-cv-00025-WED

THOMAS OZELIE and ALLAN
TENHAKEN,

                         Defendants.


                           PRETRIAL REPORT
                 BY PLAINTIFF DERRICK MCGREGORY, SR.


      NOW COMES Plaintiff Derrick D. McGregory, Sr. (“McGregory”), by his

attorneys, the law firm of GINGRAS THOMSEN & WACHS LLP, by Attorney William

F. Sulton, and submits this pretrial report pursuant to the Court’s scheduling

order of August 15, 2019 (Dkt. 92).

      Civil L. R. 16(c)(1)(A): a short summary, not to exceed 2 pages, of the facts,

claims, and defenses.

      On May 17, 2017, City of Milwaukee Police Officers Thomas Ozelie

(“Officer Ozelie”) and Allan Tenhaken (“Officer Tenhaken”) stopped Samuel

Hayden (“Hayden”) in front of an apartment building.            McGregory was a

bystander, sitting on concrete steps during Hayden’s stop. Children approach

Officer Ozelie and asked him “who are you going to arrest today?”          Hayden



                                                                              [1 / 4]
       Case 2:18-cv-00025-WED Filed 10/30/19 Page 1 of 4 Document 103
walks to the door of the apartment building. Hayden opens and walks through

the outer door but is unable to open the next door.

      McGregory stands up and walks to the apartment building.               Before

McGregory reaches the outer door, Hayden walks past McGregory and Officer

Ozelie who is approaching behind McGregory. As McGregory begins to close the

door, Officer Ozelie puts his right hand in the door. Officer Ozelie states that his

hand is in the door.    McGregory replies that he is sorry and tries to move

backwards and pull the door away from Officer Ozelie’s hand. Officer Ozelie

responds by kneeing McGregory and using his much larger body to pin

McGregory into a corner. Officer Ozelie proceeds to attack McGreogry with fists

and knees.

      While McGregory is doubled over in pain and trying to block Officer

Ozelie’s blows, Officer Tenhaken slams McGregory on the ground.              While

McGregory is face down on the ground, Officer Tenhaken slams McGregory head

into the pavement.       As a result of the Officers Ozelie and Tenhaken’s

misconduct, McGregory suffered swollen eyes, a bloody nose, swollen and

lacerated lips, shattered teeth that had to be removed and severe back pain.

      Civil L. R. 16(c)(1)(B): a statement of the issues.

      Issue No. 1: Did Officer Ozelie use excessive force against McGregory?

      Issue No. 2: Did Officer Tenhaken use excessive force against McGregory?

      Issue No. 3: What damages are due to McGregory?




                                                                              [2 / 4]
       Case 2:18-cv-00025-WED Filed 10/30/19 Page 2 of 4 Document 103
      Civil L. R. 16(c)(1)(C): the names and addresses of all witnesses expected

to testify. See Dkt. 100.

      Civil L. R. 16(c)(1)(D): a statement of the background of all expert

witnesses listed. McGregory will not call any expert witnesses.

      Civil L. R. 16(c)(1)(E): a list of exhibits to be offered at trial sequentially

numbered according to General L. R. 26 where practicable. See Dkt. 99.

      Civil L. R. 16(c)(1)(F): a designation of all depositions or portions of

transcripts or other recordings of depositions to be read into the record or played

at trial as substantive evidence.        McGregory does not have any such

designations.

      Civil L. R. 16(c)(1)(G): an estimate of the time needed to try the case.

McGregory believes the case can be tried in two days.

      Civil L. R. 16(c)(1)(H)(i): any proposed voir dire questions. See Dkt. 101.

      Civil L. R. 16(c)(1)(H)(ii): proposed instructions on substantive issues. See

Dkt. 102.

      Civil L. R. 16(c)(1)(H)(iii): a proposed verdict form. See Dkt. 98-2.




                                                                               [3 / 4]
       Case 2:18-cv-00025-WED Filed 10/30/19 Page 3 of 4 Document 103
      Dated at the law office of GINGRAS THOMSEN & WACHS LLP in Milwaukee,

Wisconsin, on this 30th day of October, 2019.



                                     /s/ William F. Sulton
                                     WILLIAM F. SULTON
                                     State Bar No. 1070600

                                     GINGRAS THOMSEN & WACHS LLP
                                     Suite 330
                                     219 N Milwaukee Street
                                     Milwaukee, WI 53202
                                     414-935-5490
                                     wsulton@gtwlawyers.com

                                     Attorneys for Plaintiff Derrick McGregory




                                                                          [4 / 4]
       Case 2:18-cv-00025-WED Filed 10/30/19 Page 4 of 4 Document 103
